IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :    NO. 153
                                                   :
AMENDMENT OF IOLTA BOARD                           : DISCIPLINARY RULES DOCKET
REGULATIONS                                        :
                                                   :
                                                   :
                                                   :




                                                  ORDER


PER CURIAM

       AND NOW, this 7th day of August, 2017, it is ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that the Regulations for the Pennsylvania
Interest on Lawyers Trust Account Board in Subchapter B (Rules for Interest on
Lawyers Trust Accounts) and Subchapter C (Minor Judiciary Interest on Trust Accounts)
are amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

     This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendments herein shall be effective immediately.


Additions are shown in bold and are underlined.
Deletions are shown in bold and brackets.